      Case 4:20-cv-00281-RSB-CLR Document 19 Filed 11/14/20 Page 1 of 14



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION

 REBECCA BROOKS, et al.,

                 Plaintiffs,

 v.                                                   Civil Action
                                                      Case No. 4:20-cv-00281-RSB-CLR
 THOMAS MAHONEY III, in his official
 capacity as Chairman of the Chatham County
 Board of Elections, et al.,

                 Defendants.



 [PROPOSED] MOTION TO DISMISS BY PROPOSED DEFENDANT INTERVENORS
  GEORGIA STATE CONFERENCE OF THE NAACP, GEORGIA COALITION FOR
       THE PEOPLE’S AGENDA, JAMES WOODALL, HELEN BUTLER,
                         AND MELVIN IVEY

                                        INTRODUCTION

       This case seeks unprecedented and unconscionable relief: the rejection of the majority of

votes cast by voters of color in Georgia. One would think that Plaintiffs would approach this Court

warily when seeking such extraordinary relief, although it is difficult to imagine what evidence

could ever be mustered in support of such a claim. But this discretion does not appear to be in

Plaintiffs’ arsenal. Instead, they stride into court without pleading a scintilla of plausible facts to

support their claim for outlandish relief.

       The proposed Defendant Intervenors are organizations whose 15,000 members’ votes are

in jeopardy and three voters whose votes are being threatened by Plaintiffs. Granting Plaintiffs

relief will not cure any constitutional infirmities; it will create them: the disenfranchisement of

hundreds of thousands of votes legitimately cast by eligible voters. Proposed Intervenors therefore

respectfully urge this Court to read the Complaint carefully, and note the utter absence of



                                                  1
      Case 4:20-cv-00281-RSB-CLR Document 19 Filed 11/14/20 Page 2 of 14



averments to support Plaintiffs’ broad claim, specifically, that: (1) there are only ten paragraphs

containing factual averments supposedly supportive of Plaintiffs’ claims (Paragraphs 34-43); (2)

five of those paragraphs make allegations relating to a total of six voters, most of whom did not

even vote in the counties Plaintiffs have sued; (3) two paragraphs make allegations based on

hearsay “studies” that have nothing to do with the 2020 election – and are facially implausible;

(4) one paragraph makes allegations based on facts from September 2020, which, even if

actionable – and they are not – are barred by laches; (5) one paragraph is specifically contradicted

by the authority cited in the paragraph; and (6) the only other paragraph notes that the Secretary

of State has ordered a recount, which does not give rise to a claim. No court has ever granted relief

of the nature and scope requested by Plaintiffs under any set of facts – let alone in the context of

the paucity of actionable averments in this Complaint.

       This Motion will not repeat the many prudent grounds for dismissal explained by others.

It offers the perspective of voters – particularly voters of color – and offers additional fundamental

reasons why this Court should not discard millions of votes. The Georgia State Conference of the

NAACP, Georgia Coalition for the People’s Agenda, and James Woodall, Helen Butler, and

Melvin Ivey (“Proposed Intervenors”) hereby move to dismiss Plaintiffs’ Complaint for failure to

state a claim and on laches grounds. Proposed Intervenors also expressly adopt and incorporate

herein the legal arguments set forth in Proposed Intervenor Democratic Party of Georgia’s Motion

to Dismiss. See Proposed Motion to Dismiss by Democratic Party of Georgia, Doc. 15.

                                   PROCEDURAL HISTORY

       Eight days after the November 3, 2020 General Election, Plaintiffs filed this action seeking

“emergency relief.” Complaint, Doc. 1 ¶¶ 1-2. Plaintiffs allege that “sufficient illegal ballots were

included in the results to change or place in doubt the November 3 presidential-election result,”




                                                  2
         Case 4:20-cv-00281-RSB-CLR Document 19 Filed 11/14/20 Page 3 of 14



causing “valid, legal votes” to be “unconstitutionally diluted by illegal votes.” Id. ¶ 53. Plaintiffs

ask the Court to require Defendants certify presidential election results that “exclud[e] the

presidential-election results from the identified counties.” Id. ¶ 66.

                                            ARGUMENT

I.        Plaintiffs Fail to Plausibly Allege a Constitutional Violation

          Plaintiffs’ claims on their face fail to plausibly allege a constitutional violation and

therefore cannot survive a Rule 12(b)(6) motion to dismiss. Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). The Court need not accept

unwarranted factual inferences or legal conclusions as true, “[n]or does a complaint suffice if it

tenders ‘naked assertions’ devoid of ‘further factual enhancement.’” Iqbal, 556 U.S. at 678

(quoting Twombly, 550 U.S. at 557). Moreover, “[i]n alleging fraud or mistake, a party must state

with particularity the circumstances alleging fraud or mistake.” Fed. R. Civ. P. 9(b); see also

Wilding v. DNC Servs. Corp., 941 F.3d 1116, 1127 (11th Cir. 2019), cert. denied, 140 S. Ct. 2828

(2020). Regardless of whether the Court applies the standard of Rule 8 or Rule 9(b), however, a

review of Paragraphs 34 through 43, which contain the only substantive factual allegations of harm

in the Complaint, demonstrates that Plaintiffs have not met their burden.

         Paragraph 34 includes allegations about voting machine-related issues in Spalding and
          Morgan Counties. This paragraph is irrelevant to Plaintiffs’ claims because the Plaintiffs
          do not assert that Spalding or Morgan Counties’ presidential results are infirm and
          Plaintiffs do not contest the results in those counties. This paragraph therefore does not
          support any legal claim in the complaint.

         Paragraph 35 alleges that one voter was told that an absentee ballot was requested and
          submitted in his name. This voter, however, acknowledges that he was able to vote in
          person successfully and does not allege that a fraudulent vote was actually cast on his
          behalf. This paragraph therefore does not support any legal claim in the complaint.

         Paragraph 36 includes allegations related to one voter in Armuchee, Georgia, which is
          located in Floyd and Chattooga Counties. This paragraph is irrelevant to Plaintiffs’ claims
          because the Plaintiffs do not assert that Floyd or Chattooga Counties’ presidential results



                                                   3
    Case 4:20-cv-00281-RSB-CLR Document 19 Filed 11/14/20 Page 4 of 14



     are infirm and Plaintiffs do not contest the results in those counties. This paragraph
     therefore does not support any legal claim in the complaint.

    Paragraph 37 includes allegations related to one military voter whose county of residence
     is not indicated. This paragraph is irrelevant to Plaintiffs’ claims because Plaintiffs do not
     allege that the voter resides in Augusta-Richmond, Chatham, Clayton, Cobb, DeKalb,
     Fulton, Gwinnett, and Henry Counties, which are the only counties where Plaintiffs contest
     the presidential election results. This paragraph therefore does not support any legal claim
     in the complaint.

    Paragraph 38 includes allegations about a voter in Rockdale County and her mother, whose
     county of residence is not indicated. This paragraph is irrelevant to Plaintiffs’ claims
     because Plaintiffs do not allege that the voter or her mother reside in Augusta-Richmond,
     Chatham, Clayton, Cobb, DeKalb, Fulton, Gwinnett, and Henry Counties, the only
     counties where Plaintiffs contest the presidential election results. This paragraph therefore
     does not support any legal claim in the Complaint.

    Paragraph 39 includes an allegation regarding the counting of ballots by Fulton County
     officials at State Farm Arena on Election Night. The Plaintiffs do not allege any violation
     of state or federal law or the Constitution as a result of the counting of these ballots. This
     paragraph therefore does not support any legal claim in the Complaint.

    Paragraph 40 alleges that Judicial Watch conducted a study in September 2020 indicating
     that several counties in Georgia have voter registration lists that exceed 100% of the
     eligible voters in that county. Most of the counties listed in Paragraph 40 – Bryan, Forsyth,
     Dawson, Oconee, Fayette, Cherokee, Jackson, Lee, Morgan, Greene, Effingham, Walton,
     Rockdale, Barrow, and Douglas Counties – are not counties where Plaintiffs claim the
     presidential-election results are inaccurate. Paragraph 40 therefore undermines Plaintiffs’
     claim that the proper relief for this alleged violation, even if true, would be to strike the
     presidential election results in Augusta-Richmond, Chatham, Clayton, Cobb, DeKalb,
     Fulton, Gwinnett, and Henry Counties, particularly given that Augusta-Richmond and
     Chatham Counties are not among the counties identified in Paragraph 40. Beyond this, as
     discussed below, even if these facts were true and somehow supportive of any legal claim,
     on its face, Plaintiffs were aware of these facts since September, and they are barred by
     laches from pressing this claim now.

    Paragraph 41 alleges that Just Facts “conducted a study” and “arrive[d] at an estimate that
     as many as 73,795 votes were cast for Joe Biden in Georgia by non-citizens.” The Just
     Facts article linked to in Paragraph 41 does not plausibly allege fraud in the November
     2020 election because it takes survey data of non-citizens who reported voting in the 2008
     election and their alleged partisan breakdown. Extrapolating unvetted 2008 survey data to
     turnout rates in the November 2020 election does not create a plausible inference that any
     illegal voting took place in the November 2020 election. It does not prove that any voter
     voted illegally in 2008 or 2012, let alone voted illegally in Georgia in 2020. Moreover, it
     does not contain any facts that were not known to Plaintiffs before the 2020 election and



                                               4
          Case 4:20-cv-00281-RSB-CLR Document 19 Filed 11/14/20 Page 5 of 14



           is, therefore, barred by laches as explained below. This paragraph therefore does not
           support any legal claim in the Complaint.

          Paragraph 42 alleges that the Secretary of State has ordered that all of Georgia’s 159
           counties conduct a hand recount and audit of the presidential election. Plaintiffs do not
           allege this fact gives rise to a constitutional violation. This paragraph therefore does not
           support any legal claim in the Complaint.

           Paragraph 43 alleges that “among ballots that only voted for President and no other races,
           Joe Biden won more than 99% of those ballots (Biden: 95,801 to Trump: 818).” However,
           the National Pulse article does not say that. It states that Biden received 95,801 votes over
           the Democratic Senate candidates, while Trump received 818 more votes than Republican
           senate candidates. That result could have been achieved in a variety of ways; for example,
           voters could have split the ticket (voting for Biden and for a Republican Senate candidate),
           or additional voters could have voted a Trump-only ticket while additional voters decided
           against voting in the presidential contest. Plaintiffs’ proposed reading of the article is
           implausible, and, even if true, would not demonstrate the constitutional violation. This
           paragraph therefore does not support any legal claim in the Complaint.

To describe these allegations as implausible in the context of Plaintiffs’ legal claim is to be

charitable. The allegations, taken individually and together, are (1) de minimis, to the extent that

they seek to void hundreds of thousands of votes on the basis of a handful of anecdotes; (2)

irrelevant, as most of the allegations have either nothing to do with the counties sued or with

Plaintiffs’ legal claim; (3) out-of-time; (4) self-contradictory; and (5) downright fanciful,

speculative, and nonsensical. Because Plaintiffs fail to plausibly allege a claim upon which relief

can be granted, the Court must dismiss this lawsuit. See Twombly, 550 U.S. at 570.

II.        Plaintiffs’ Requested Relief Is Unavailable as a Matter of Law

           It is difficult to approach the issue of remedy without appearing to dignify the paucity of

plausible averments of liability. However, even if Plaintiffs could survive a facial attack on their

liability allegations, the remedy they seek is barred as a matter of law. No court has ever granted

the sort of relief sought by Plaintiffs under any circumstances, let alone those averred in the

Complaint. This is a classic case in which “the cure [is] worse than the alleged disease, at least




                                                    5
      Case 4:20-cv-00281-RSB-CLR Document 19 Filed 11/14/20 Page 6 of 14



insofar as the professed concern is with the right of voters to cast effective ballots in a fair election.”

Baber v. Dunlap, 349 F. Supp. 3d 68, 76 (D. Me. 2018).

        A.      Plaintiffs’ Requested Relief Would Defy Well-Established Federal and
                Georgia Law

        Even if Plaintiffs’ allegations could support a finding of some sort of errors in election

administration, tossing out millions of votes in the presidential election is at odds with centuries

of law. Courts have refused to “believe that the framers of our Constitution were so hypersensitive

to ordinary human frailties as to lay down an unrealistic requirement that elections be free of any

error.” Powell v. Power, 436 F.2d 84, 88 (2d Cir. 1970). The law in the Eleventh Circuit is in

accord. A finding that “the election process itself reaches the point of patent and fundamental

unfairness … must go well beyond the ordinary dispute over the counting and marking of ballots.”

Duncan v. Poythress, 657 F.2d 691, 703 (5th Cir. Unit B 1981) (quoting Griffin v. Burns, 570 F.2d

1065, 1077 (1st Cir. 1978)). The Eleventh Circuit has observed that “[i]n most cases, irregularities

in state elections are properly addressed at the state level, whether through state courts or review

by state election officials.” Burton v. State of Ga., 953 F.2d 1266, 1268 (11th Cir. 1992) (observing

that “[t]he state’s political process affords another avenue for redress of grievances”). Only the

most egregious elections misconduct could even conceivably justify the sort of mass

disenfranchisement Plaintiffs seek. See McMichael v. Napa County, 709 F.2d 1268, 1273–94 (9th

Cir. 1983) (Kennedy, J., concurring) (invalidation of election results “has been reserved for

instances of willful or severe violations of established constitutional norms”).

        The Georgia Supreme Court has similarly stated that “[i]t is not sufficient to show

irregularities which simply erode confidence in the outcome of the election. Elections cannot be

overturned on the basis of mere speculation.” Meade v. Williamson, 745 S.E.2d 279, 285 (Ga.

2013) (quoting Middleton v. Smith, 539 S.E.2d 163 (Ga. 2000)). In this vein, that Court has held



                                                    6
      Case 4:20-cv-00281-RSB-CLR Document 19 Filed 11/14/20 Page 7 of 14



in a case where Atlanta voters registered to vote at locations that were not authorized by state law

and voted in the 1981 Atlanta mayoral election, “the remedy of disenfranchisement of voters

registered in violation of the statute is so severe as to be unpalatable where the good faith of the

registrars is not disputed.” Malone v. Tison, 282 S.E.2d 84, 89 (Ga. 1981). Indeed, even if county

boards somehow erred in their conduct of the November 2020 election, and could have been

enjoined from doing so had a suit been timely filed, nowhere does the Complaint allege that voters

did anything wrong in taking action to correct their innocent mistakes and cast valid votes. See

Holton v. Hollingsworth, 514 S.E.2d 6, 8-9 (Ga. 1999) (holding “Mr. Benton’s vote was properly

counted” even though he received assistance from someone who was neither a relative nor

qualified to vote in violation of state law because the election manager approved the assistance

and “the officer’s blunder will not disenfranchise the voter” absent a statutory mandate to the

contrary).

       Plaintiffs, however, do not identify any concrete examples of such misconduct in this case.

As a matter of law, Plaintiffs’ Complaint, which does not allege any concrete or specific instances

of fraud, systemic or otherwise, in this election, cannot support the extreme relief requested. And

far from curing any constitutional violation, Plaintiffs’ requested injunction would create grave

constitutional violations by invalidating the legal and valid votes of millions of Georgia citizens.

       B.      Plaintiffs’ Requested Relief Would Itself Violate Voters’ Constitutional
               Rights by Arbitrarily Disenfranchising Voters, Including Voters of Color

        Plaintiffs’ prayer for relief leads with the shocking request that this Court prohibit

Defendants from certifying the 2020 presidential election contest unless the results from eight

counties are excluded. Compl., ¶¶ 64-66. In seeking this relief, Plaintiffs invite the Court to force

Georgia to select its presidential electors without accounting for votes cast by more than half of

the state’s citizenry. Such an order would obviously violate the Constitution.



                                                 7
      Case 4:20-cv-00281-RSB-CLR Document 19 Filed 11/14/20 Page 8 of 14



       “When the state legislature vests the right to vote for President in its people, the right to

vote as the legislature has prescribed is fundamental.” Bush v. Gore, 531 U.S. 98, 104 (2000) (per

curiam). The right to vote includes “the right of qualified voters within a state to cast their ballots

and have them counted.” United States v. Classic, 313 U.S. 299, 315 (1941). Requiring Georgia

to exclude the votes of voters in Augusta-Richmond, Chatham, Clayton, Cobb, DeKalb, Fulton,

Gwinnett, and Henry Counties before certifying the presidential election would disenfranchise

every Georgian who voted in that contest, and therefore would violate rights safeguarded by the

Fourteenth Amendment’s Due Process Clause. Bush v. Gore, 531 U.S. at 110. Plaintiffs ask the

Court to disenfranchise millions of Georgia voters—none of whom is alleged to be ineligible to

vote or alleged to have engaged in any misconduct—based on nothing more than conjecture and

baseless speculation and innuendo. The Fourteenth Amendment does not permit the Government

to nullify the fundamental right to vote on such an arbitrary basis.

       Plaintiffs’ proposed remedy would create an enormous Equal Protection violation.

Plaintiffs ask the Court to arbitrarily count or discard votes solely on the basis of where the voter

lives: Plaintiffs raise problems with voting machines in Spalding and Morgan Counties, see Compl.

¶ 34, and hearsay regarding a voter who lives in Armuchee (in Floyd and Chattooga Counties), id.

¶ 36, but they do not seek to seek to invalidate the votes cast in those counties. Id. ¶¶ 24-31

(identifying Augusta-Richmond, Chatham, Clayton, Cobb, DeKalb, Fulton, Gwinnett, and Henry

Counties). This would create unconstitutional disparities between the treatment of voters who live

in the targeted counties and those who live elsewhere. See Bush v. Gore, 531 U.S. at 104–05.

       Moreover, though Plaintiffs ask the Court to exclude the results of only eight of Georgia’s

159 counties, Plaintiffs’ requested relief would have a tremendous impact on registered Georgia

voters who are persons of color. According to the Georgia Secretary of State’s November 1, 2020




                                                  8
       Case 4:20-cv-00281-RSB-CLR Document 19 Filed 11/14/20 Page 9 of 14



registered voter data, there are a total of 1,570,099 registered voters of color in the eight counties

that Plaintiffs’ ask this Court to exclude from Georgia’s election results.1                      See

https://sos.ga.gov/admin/uploads/Active_Voters_by_Race_Gender_as_of_November_1_2020.xl

sx (last visited Nov. 14, 2020). All of these individuals would be disenfranchised if the relief

sought in the Complaint is granted.

        While this absolute number is shocking, the picture is even more dire when the number of

votes that Plaintiff seeks to exclude are viewed in proportion to the total number of registered

voters of color in Georgia as a whole. The 1,570,099 registered voters of color in these eight

counties represent 59.44 percent of all registered voters of color in Georgia. See id. (indicating

that there are 2,641,366 American Indian or Alaskan Native, Asian or Pacific Islander, Black Not

of Hispanic Origin, and Hispanic voters registered in Georgia). Thus, Plaintiffs ask the Court to

order the unprecedented remedy of excluding a majority of all of the votes of persons of color in

the State. Plaintiffs’ utter lack of evidence of any voter fraud or other irregularities in Georgia’s

presidential election does not justify the wholesale exclusion of a wide swath of minority votes.

III.    The Doctrine of Laches Bars Plaintiffs’ After-the-Fact Attempt to Invalidate the
        Election

        As discussed above, in paragraphs 40 and 41 of the Complaint, Plaintiffs allege that a

September 2020 “study” showed that certain Georgia counties (not all of which are sued by

Plaintiffs) had more registered voters than eligible voters and that another “study” showed that

16% of voters in elections in certain states in 2008 and 2016 were allegedly undocumented citizens,


1
  On a motion to dismiss, the Court may take judicial notice of voter registration statistics and
other publicly available material on government websites. See City of L.A. v. Cty. of Kern, 509 F.
Supp. 2d 865, 876 n.7 (C.D. Cal. 2007) (taking judicial notice of county voter statistics), rev’d on
other grounds, 581 F.3d 841 (9th Cir. 2009); R.S.B. Ventures, Inc. v. FDIC, 514 F. App’x 853,
856 n.2 (11th Cir. 2013) (taking judicial notice of the information on the FDIC’s website); Gent v.
CUNA Mutual Ins. Society, 611 F.3d 79, 84 n.5 (1st Cir. 2010) (taking judicial notice of facts from
the Center for Disease Control and Prevention website).


                                                  9
     Case 4:20-cv-00281-RSB-CLR Document 19 Filed 11/14/20 Page 10 of 14



Plaintiffs knew or should have known of these “facts” prior to Election Day 2020, and are barred

from raising them now. The law requires challenges to election procedures to be raised before the

election is conducted. This rule protects voters and reflects common sense: pre-election challenges

allow problems to be fixed before the election is held, without disrupting votes after they have

been cast.

         This bedrock rule of election law is a forceful application of laches. The equitable doctrine

of laches “bars a plaintiff from maintaining a suit if he unreasonably delays in filing a suit and as

a result harms the defendant.” Amtrak v. Morgan, 536 U.S. 101, 121-22 (2002). “To establish

laches, a defendant must demonstrate (1) a delay in asserting a right or a claim, (2) that the delay

was not excusable, and (3) that there was undue prejudice to the party against whom the claim is

asserted.” AmBrit, Inc. v. Kraft, Inc., 812 F.2d 1531, 1545 (11th Cir. 1986); Costello v. United

States, 365 U.S. 265, 282 (1961); see also Plyman v. Glynn Cty., 578 S.E.2d 124, 126 (Ga. 2003)

(Georgia law). “[L]aches may be asserted by motion to dismiss for failure to state a claim—

provided that the complaint shows affirmatively that the claim is barred.” Herron v. Herron, 255

F.2d 589, 593 (5th Cir. 1958); see also Motley v. Taylor, 451 F. Supp. 3d 1251, 1276 (M.D. Ala.

2020).

         Since overturning the results of an election is an extraordinary intervention by the judiciary

into democratic processes, a challenge to election procedures should be brought when there is still

time to correct those procedures. Otherwise, parties could “lay by and gamble upon receiving a

favorable decision of the electorate and then, upon losing, seek to undo the ballot results in a court

action.” Hendon v. N.C. State Bd. of Elections, 710 F.2d 177, 182 (4th Cir. 1983) (quoting Toney

v. White, 488 F.2d 310, 314 (5th Cir. 1973)). “Courts have been wary lest the granting of post-




                                                  10
     Case 4:20-cv-00281-RSB-CLR Document 19 Filed 11/14/20 Page 11 of 14



election relief encourage sandbagging on the part of wily plaintiffs.” Soules v. Kauaians for

Nukolii Campaign Comm., 849 F.2d 1176, 1180 (11th Cir. 1988).

       Numerous cases confirm this “general rule” of election law: “a candidate or other election

participants should not be allowed to ambush an adversary or subvert the election process by

intentionally delaying a request for remedial action to see first whether they will be successful at

the polls.” United States v. City of Cambridge, Md., 799 F.2d 137, 141 (4th Cir. 1986); see also,

e.g., Carlson v. Ritchie, 830 N.W.2d 887, 892 (Minn. 2013) (“[P]etitioners cannot wait until after

elections are over to raise challenges that could have been addressed before the election.”); Lewis

v. Cayetano, 823 P.2d 738, 741 (Haw. 1992) (laches barred post-election challenge to form of

ballot, where voters had at least constructive notice of the form for a month prior to the election).

       If Plaintiffs were right that Georgia officials were permitting tens of thousands of non-

citizens or voters who were otherwise ineligible to cast a ballot, see Compl., Doc. 1 ¶¶ 40-41, they

could have informed Defendants of their concerns or raised legal claims in state or federal court

in the weeks or months in advance of Election Day. “Plaintiffs were not faced with a binary choice

and should have sought court intervention sooner.” Gwinnett Cty. NAACP v. Gwinnett Cty. Bd. of

Registration and Elections, 446 F. Supp. 3d 1111, 1126-27 (N.D. Ga. 2020); see also Republican

Party of Pa. v. Cortes, 218 F. Supp. 3d 396, 404-05 (E.D. Pa. 2016) (declining to enjoin aspects

of Pennsylvania’s poll-watcher statute in case filed “eighteen days before the election,” observing

that “Plaintiffs unreasonably delayed filing their Complaint and Motion, something which weighs

decidedly against granting the extraordinary relief they seek”).

       Plaintiffs’ delay was clearly prejudicial. By waiting until after the end of counting,

Plaintiffs now try to cast a cloud over ballots cast in good faith by millions of Georgia voters in

the Defendant counties. That includes voters like Intervenors President Woodall, Ms. Butler, and




                                                 11
     Case 4:20-cv-00281-RSB-CLR Document 19 Filed 11/14/20 Page 12 of 14



Rev. Ivey, who took all necessary steps to ensure that their voices count in this election. Moreover,

even assuming arguendo that there were problems with the conduct of the election in the

Defendant counties and that any such conduct gave rise to constitutional concerns, if Plaintiffs had

timely asserted these claims, Defendants could have taken additional steps to ensure equal

treatment of rejected ballots.

                                         CONCLUSION

       For the reasons stated above, the Court should grant Proposed Intervenors’ Motion to

Dismiss this case.



Respectfully submitted this 14th day of November, 2020.

                                      /s/ Philip Sandick
                                      Derin Dickerson (pro hac vice application forthcoming)
                                      Georgia Bar No. 220620
                                      derin.dickerson@alston.com
                                      Jahnisa Loadholt (pro hac vice application forthcoming)
                                      Georgia Bar No. 940679
                                      jahnisa.loadholt@alston.com
                                      Gavin Reinke (pro hac vice application forthcoming)
                                      Georgia Bar No. 159424
                                      gavin.reinke@alston.com
                                      Philip Sandick
                                      Georgia Bar No. 217486
                                      phil.sandick@alston.com
                                      Kristi Ramsay (pro hac vice application forthcoming)
                                      Georgia Bar No. 964749
                                      kristi.ramsay@alston.com
                                      ALSTON & BIRD LLP
                                      1201 West Peachtree Street
                                      Atlanta, Georgia 30309
                                      Telephone: (404) 881-7000
                                      Facsimile: (404) 881-7777




                                                 12
Case 4:20-cv-00281-RSB-CLR Document 19 Filed 11/14/20 Page 13 of 14



                        /s/ Jon M. Greenbaum
                        Kristen Clarke (pro hac vice application forthcoming)
                        kclarke@lawyerscommittee.org
                        Jon M. Greenbaum (pro hac vice application forthcoming)
                        jgreenbaum@lawyerscommittee.org
                        Ezra D. Rosenberg (pro hac vice application forthcoming)
                        erosenberg@lawyerscommittee.org
                        Julie M. Houk (pro hac vice application forthcoming)
                        jhouk@lawyerscommittee.org
                        John Powers (pro hac vice application forthcoming)
                        jpowers@lawyerscommittee.org
                        LAWYERS’ COMMITTEE FOR CIVIL RIGHTS
                        UNDER LAW
                        1500 K Street NW, Suite 900
                        Washington, DC 20005
                        Telephone: (202) 662-8300


                        /s/ William V. Custer
                        William V. Custer
                        Georgia Bar No. 202910
                        bill.custer@bclplaw.com
                        Jennifer B. Dempsey (pro hac vice application
                        forthcoming)
                        Georgia Bar No. 217536
                        jennifer.dempsey@bclplaw.com
                        Christian J. Bromley (pro hac vice application
                        forthcoming)
                        Georgia Bar No. 206633
                        christian.bromley@bclplaw.com
                        BRYAN CAVE LEIGHTON PAISNER LLP
                        One Atlantic Center | Fourteenth Floor
                        1201 W. Peachtree Street, N.W.
                        Atlanta, Georgia 30309
                        Telephone: (404) 572-6600
                        Facsimile: (404) 572-6999

                        Attorneys for Proposed Defendant-Intervenors




                                 13
     Case 4:20-cv-00281-RSB-CLR Document 19 Filed 11/14/20 Page 14 of 14




                                  CERTIFICATE OF SERVICE

        I hereby certify that on November 14, 2020, I electronically filed the foregoing document

with the Clerk of the Court using the CM/ECF system, which will automatically send notification

of such filing to all attorneys of record.

                                             /s/ Philip Sandick
                                             Philip Sandick
                                             Georgia Bar No. 217486
                                             ALSTON & BIRD LLP
                                             1201 West Peachtree Street
                                             Atlanta, Georgia 30309
                                             Telephone: (404) 881-7000
                                             Facsimile: (404) 881-7777
                                             phil.sandick@alston.com

                                             Attorney for Proposed Defendant-Intervenors
                                             Georgia State Conference of the NAACP,
                                             Georgia Coalition for the People’s Agenda,
                                             James Woodall, Helen Butler, and Melvin Ivey
